993 F.2d 1549
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Thomas J. BRENNAN, Plaintiff-Appellant,v.H. Stuart CUNNINGHAM, Clerk, U.S. District Court, Defendant-Appellee.
No. 92-1373.
United States Court of Appeals, Seventh Circuit.
Submitted May 12, 1993.*Decided May 17, 1993.

Before BAUER, Chief Judge, and CUMMINGS and FLAUM, Circuit Judges.

ORDER

1
Judge Grady refused to permit plaintiff Thomas J. Brennan to proceed in forma pauperis on his complaint and dismissed the case with prejudice pursuant to 28 U.S.C. § 1915(d), finding that his claim was barred by res judicata.   Brennan appealed and paid the docketing fee.


2
"Section 1915(d) is designed largely to discourage the filing of, and waste of judicial and private resources upon, baseless lawsuits...."   Neitzke v. Williams, 109 S. Ct. 1827, 1832-33 (1989).   To this end, the district court is authorized to dismiss an action that is frivolous or malicious.   Id. at 1833.   We review dismissals under section 1915(d) for abuse of discretion.   Denton v. Hernandez, 112 S. Ct. 1728, 1934 (1992).


3
Res judicata ensures the finality of decisions, barring further litigation between the same parties based on the same cause of action.   Brown v. Felsen, 442 U.S. 127, 131 (1979).   Twenty years ago Judge Will was presented with the same claim between the same parties.   The parties briefed the pertinent issues and Judge Will entered summary judgment in favor of defendant.   See U.S.D.C. No. 73 C 454.   Judge Grady did not abuse his discretion in finding that the current litigation is governed by the doctrine of res judicata.   The judgment of the district court dismissing with prejudice Brennan's refiled action is therefore


4
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)